           Case 1:19-cv-00605-ADA Document 47 Filed 06/17/19 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

DATASCAPE, LTD.,                          §
Plaintiff,                                §
                                          §
 v.                                       §       Case No. 1:19-CV-00605-ADA
                                          §

 DELL TECHNOLOGIES, INC.,                 §
 DELL, INC., and EMC                      §
 CORPORATION,                             §
 Defendants.                              §




      ORDER DENYING PLAINTIFF DATA SCAPE LIMITED'S MOTION TO
      DISMISS INEQUITABLE CONDUCT COUNTERCLAIM AND STRIKE
            INEQUITABLE CONDUCT AFFIRMATIVE DEFENSE

Came on for consideration this date the Motion of Plaintiff Data Scape Ltd. ("Data

Scape") to dismiss the inequitable conduct counterclaim and to strike the inequitable

conduct affirmative defense (Dkt. 38), filed on May 13, 2019. Defendants filed a

Response (Dkt. 42) on May 24, 2019. Plaintiff filed a Reply (Dkt. 43) on May 31, 2019.

After considering the motion, the briefing, the record, and the applicable law, the

Court finds that Defendants Dell Technologies Inc., Dell Inc., and EMC Corporation

(collectively, "Dell") have adequately alleged inequitable conduct as to U.S. Patent

No. 9,715,893 ("the '893 patent") and   that the instant motion should be DENIED.
I.      Legal Standard
        When evaluating a motion to dismiss for failure to state a claim under Rule

12(b)(6), the Court must liberally construe the complaint in favor of the plaintiff and

must take as true all well-pleaded facts. Leatherman        v.   Tarrant Cty. Narcotics

                                              1
               Case 1:19-cv-00605-ADA Document 47 Filed 06/17/19 Page 2 of 7



Intelligence & Coordination Unit, 507 U.s. 163, 164 (1993); Baker             v.   Putnal, 75 F.3d

190, 196 (5th Cir. 1996). The pleading standard demands more                       than unadorned
accusations, "labels and conclusions," "a formulaic recitation of the elements of a

cause of action," or "naked assertion[s]" devoid of "further factual enhancement." Bell

Ati.   v.   Twombly, 550 U.S. 544, 555-57 (2007). Rather, a complaint must contain

sufficient factual matter, accepted as true, to "state a claim to relief that is plausible

on its face." Id. at 570. The Supreme Court has made clear that this plausibility

standard is not simply a "probability requirement," but imposes a standard higher

than "a sheer possibility that a defendant has acted unlawfully." Ashcroft                v.   Iqbal,

556 U.S. 662, 678 (2009).

            The standard is properly guided by "[t]wo working principles." Id. First,

although "a court must accept as true all of the allegations contained in a complaint,"

that tenet is inapplicable to legal conclusions and "[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not

suffice." Id. Second, "[d]etermining whether a complaint states a plausible claim for

relief will    . . .   be a context-specific task   that requires the reviewing court to draw on
its judicial experience and common sense." Id. at 679. Thus, in considering a motion

to dismiss, the court must initially identify pleadings that are no more than legal

conclusions not entitled to the assumption of truth, then assume the veracity of well-

pleaded factual allegations and determine whether those allegations plausibly give

rise to an entitlement to relief. If not, "the complaint has            allegedbut it has not
'show[n]''that the pleader is entitled to relief.' " Id. (quoting Fed.        R. Civ. P. 8(a)(2)).



                                                     2
          Case 1:19-cv-00605-ADA Document 47 Filed 06/17/19 Page 3 of 7



      This Court certainly appreciates that a claim of inequitable conduct is in

essence a claim of fraud on the U.S. Patent and Trademark Office ("PTO") and is

therefore subject to the pleading requirements of Rule 9 rather than Rule 8. Exergen

Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1326-27 (Fed. Cir. 2009). However,

the Court finds that this heightened standard does not alter the outcome of this

Motion; the pleading of inequitable conduct is here sufficient.

II.   Discussion
      The Court takes the liberty of quoting the background section from the

Defendants' Response in its entirety:

      Data Scape acquired the '893 patent (then a pending application) from the
      original owner Sony no later than March 2017, along with other patents in
      the Hirano patent family. [Answer] (ECF 35, ¶ 92.) In the same transaction,
      Data Scape also acquired the Morohashi patent family, including U.S.
      Patent No. 7,617,537 ("the '537 patent") and the other patents asserted in
      this litigation. (Id.) The Morohashi patent family including the '537 patent,
      as well as prior art cited during the prosecution of the '537 patent including
      U.S. Patent No. 6,577,735 ("Bharat"), specifically teach the same subject
      matter later claimed in the '893 patent. (Id. ¶J 94-95.) But Data Scape did
      not disclose either the '537 patent or Bharat to the Examiner during the
      prosecution of the '893 patent. (Id. ¶J 94-95.) Had these references been
      before the Examiner, the '893 patent would not have issued due to lack of
      novelty and/or obviousness. (Id. ¶ 95.)
              These facts are particularly significant given that Data Scape
      acquired the '893 patentand the Hirano and Morohashi patent families
      more broadlywith the intention of asserting and/or licensing the patents
      to technology companies selling products in the United States. (Id. ¶ 96.)
      Data Scape and its counsel were familiar with the disclosures, claims,
      prosecution histories, and relevant prior art for both families since at least
      the diligence in connection with the acquisition. (Id. ¶J 96-98.) Specifically,
      at least attorney Terry Kramerwho Data Scape retained to take over and
      lead prosecution of the '893 patent following the acquisitionwas aware of
      the material prior art, such as the '537 patent and Bharat, as shown by his
      simultaneous prosecution of applications in the Hirano and Morohashi
      patent families. (Id. ¶ 98.) Mr. Kramer deliberately chose not to disclose the


                                           3
          Case 1:19-cv-00605-ADA Document 47 Filed 06/17/19 Page 4 of 7




      '537 patent and Bharat during the prosecution of the '893 patent. (Id.
      ¶J 96-98.)
Defs.' Resp. 2 (Dkt. 42). The purpose of quoting this section in its entirety is to

demonstrate why the Court is unable to understand why this Motion was ever filed.

With just this background introduction alone, Defendants have articulated a

sufficient basis to allege inequitable conduct.

      Data Scape acquired the '893 patent (then a pending application) from Sony as

part of the "Hirano patent family." At the same time and in the same transaction,
Data Scape also acquired Sony's "Morohashi patent family." Both patent families

describe and claim essentially the same subject matter, relating to music players and

music data storage. It would certainly be a logical conclusion that both were acquired

for the purposes of assertion in litigation. First, Data Scape is a licensing company.

And, in fact, it has since asserted the patents against at least fourteen different

defendants. All of this is entirely proper.

      But Defendants allege that despite the common ancestry and subject matter

and the strong possibility, if not probability, that Data Scape intended to assert the

patents togetherData Scape continued to prosecute the Hirano '893 patent after the

acquisition without citing the Morohashi patents or related applications and prior

art. Data Scape will be free at trial to rebut any allegation of inequitable conduct,

but it cannot argue at this procedural juncture that its failure to disclose prior art

that might be material could not, as a matter of law, constitute inequitable conduct.
       Data Scape contends that Defendants have proffered "no evidence

whatsoever..   .   ."   Pl.'s Mot.   1   (Dkt. 38). This Court disagrees. The Court finds that

                                                    4
             Case 1:19-cv-00605-ADA Document 47 Filed 06/17/19 Page 5 of 7



Defendants have sufficiently articulated the who, when,, where, what, how, and why

required to state a claim for inequitable conduct. Exergen, 575 F.3d at 1326-27.

      To paraphrase what Defendants have submitted: Defendants have proffered

the who: Terry Kramer, who was a prosecuting attorney. The nature of Mr. Kramer's

involvement is a question of fact on which Dell is entitled to discovery. Next are the

what/where. Exergen requires the pleadings "to identify which claims, and which

limitations in those claims, the withheld references are relevant to, and where in

those references the material information is found." Id. at 1329. Dell's allegations

do exactly   that: Dell identified independent claim        1   of the '893 patent as exemplary.

Answer ¶ 95 (Dkt. 35). Dell specified the relevant limitations at issue in claim              1:

"automatically identifying   . . .   one of the files of source data being absent from the

second storage medium; and automatically transferring one of the files of source data

to the second storage medium." Id. Dell pointed to two references disclosing the

specified limitations: the '537 patent (also at issue in this case) and the Bharat

reference (cited during the prosecution of the '537 patent). Id. And Dell highlighted

the relevant teachings in the '537 patent and Bharat, illustrating that these

references disclose the same invention claimed in claim 1 of the '893 patent. Id.

      Next is when. Dell adequately alleged that Mr. Kramer took over prosecution

of the '893 patent while it was pending, no later than June 20, 2017. Id. ¶ 98. Finally,

the questions of how/why. Under Exergen, a defendant must "identify the particular

claim limitations, or combination of claim limitations, that are supposedly absent

from the information of record       . . .   to explain both 'why' the withheld information is
            Case 1:19-cv-00605-ADA Document 47 Filed 06/17/19 Page 6 of 7




material and not cumulative, and 'how' an examiner would have used this

information in assessing the patentability of the claims." 575 F.3d at 1329-30. Dell

has done so. Dell identified the limitations of claim 1 that are found in the withheld

'537 patent and Bharat. Answer ¶ 95 (Dkt. 35). Dell also alleged the Morohashi

patent family (e.g., the '537 patent) and its corresponding prior art (e.g., Bharat) were

not cumulative of the other art already of record in the pending application of the '893

patent. Defendants contend that the Morohashi patent family and/or its

corresponding prior art establishes, by itself or in combination with other prior art

references, the unpatentability of the '893 patent for lack of novelty and/or

obviousness. Furthermore, Defendants submit that had the Morohashi patent family

and/or its corresponding prior art been presented to the Patent Office, the '893 patent

would not have issued. Id. The Court expresses no opinion as to whether Defendants

will be able to establish any of this at trial, but at the Motion to Dismiss stage these

pleadings certainly require that the Court deny Plaintiffs Motion.

        Finally, the Court turns to the issue of scienter.         The Court finds that

Defendants' allegations sufficiently articulate facts from which a jury could find

scienter. Specifically, Dell has alleged that: (1) Plaintiff Data Scape acquired the '893

patent (at the time still a pending application) in the same transaction as the
Morohashi patent family, including the '537 patent,    id.   ¶ 92; (2) Data Scape acquired

these patents and applications from Sony "with the intention of asserting and/or

licensing the patents to technology companies selling products in the United States,"

id.   ¶ 96; (3) Data Scape and its prosecution counsel "knew of the Morohashi patent
          Case 1:19-cv-00605-ADA Document 47 Filed 06/17/19 Page 7 of 7



family and their respective file histories since at least the diligence in connection with

the acquisition of the portfolio from Sony," id. ¶ 98; and (4) attorney Kramer and his

colleagues were simultaneously prosecuting a patent application in the Morohashi

patent family, i.e., an application sharing the same specification as the specifically

identified '537 patent. Id.

      The Court rejects Plaintiffs efforts to challenge the arguments that the

Defendants have proffered. The Court is certainly aware that the Court should

require more at trial to establish scienter than the mere "non-disclosure of a reference

solely because that reference was known and material." 1st Media, LLC       v.   Elec. Arts,

Inc., 694 F.3d 1367, 1372-73 (Fed. Cir. 2012). But this case is at the pleading stage.

See Eon Corp.   IP Holdings, LLC v. T-Mobile    USA, Inc., No. 10-CV-00379, 2011 WL

13134896, at *4 (E.D. Tex. Dec. 13, 2011). This Court finds that the Defendants have

more than adequately pleaded a claim of inequitable conduct. Plaintiffs Motion to

Dismiss and/or to Strike (Dkt. 38) is DENIED.

      SIGNED this the 17th day of June 2019.




                                                ALAN D ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE




                                            7
